DILLON, Circuit Judge.
The court perceives no objection, under the circumstances, to granting leave to the plaintiff to file the transcript from the state court alnd to have the suit docketed. The plaintiff may, thereupon, move either to have the cause remanded to the state court or elect to treat it as pending in this court. In the latter event, as the issues were not made up before the removal, the case, under the practice (should there be an answer filed to the merits), is not triable at this term unless by consent; but the issues must be settled during the term, and if the company shall not appear and answer when required, it may be defaulted.
The motion to file the transcript is sustained. Motion sustained.